PER CURIAM.
The judgment of the trial court is affirmed, but this case is remanded for resen-tencing of appellant. The present sentence does not specifically set forth the period of credit time to be allowed as required by Section 921.161(1), Florida Statutes (1975), Smith v. State, 310 So.2d 770 (Fla. 2d DCA 1975). Moreover, the sentence imprisons appellant “at hard labor” for which there is no statutory authority. Speller v. State, 305 So.2d 231 (Fla. 2d DCA 1974). The appellant does not have to be present at resentencing.
SCHEB, Acting C. J., and OTT and RYDER, JJ., concur.